NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0472-19T1

TIANLE LI and
JIAN ZHANG,

          Plaintiffs-Respondents,

v.

ANN ROMAN,

          Defendant-Appellant.


                   Submitted October 21, 2020 – Decided November 6, 2020

                   Before Judges Fuentes, Whipple and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. DC-000672-
                   19.

                   Tianle Li and Jian Zhang, appellants pro se.

                   Ann Roman, respondent pro se.

PER CURIAM

          In this action to recover personal property, plaintiffs Tianle Li and Jian

Zhang appeal pro se from a June 25, 2019 Special Civil Part order denying their
motion to enforce judgment against defendant Ann Roman.             Because the

competent evidence in the record supports the trial court's determination that the

judgment was satisfied, we affirm.

        The relevant facts and tortured procedural history are summarized in the

trial court's April 1, 2019 oral decision that accompanied the order. Sometime

between December 2015 and January 2016, Li gave Roman various personal

items for "safe keeping." Those items included copious discovery materials

from Li's murder conviction 1; her thesis 2; thousands of family photographs and

videos, including her wedding album; assorted jewelry; her passport and social

security card; hundreds of books; bronze coins; a stamp collection; and clothing.

Some of the property was stored in the home of Roman's neighbor, Suzanne

Hye3; at Li's request Hye sent some of the property to Li's friend, Karen Sun.




1
  Li is serving a term of life imprisonment for poisoning her husband to death.
We affirmed her convictions on direct appeal. State v. Li, No. A-1318-13 (Apr.
24, 2018), certif. denied, 236 N.J. 35 (2018). Apparently, Li transferred the
property around the time of her trial.
2
    Li has a doctorate in chemistry.
3
  Li did not name Hye in the present litigation and, as such, Hye is not a party
to this appeal.


                                                                          A-0472-19T1
                                        2
      In late 2017, Li filed a pro se complaint against Hye in small claims court

seeking, among other things, the return of her personal belongings. At the

conclusion of a bench trial on March 5, 2018, the trial court entered judgment

for Li, ordering Hye to "permit [Li] to arrange for [the] return of all books and

personal belongings in the next [sixty] days, if [Li] fails to do so, these will be

deemed abandoned."

      Three months later, the trial court denied Li's motion to extend time to

retrieve her belongings, finding her motion was filed "nearly a month after the

expiration of the deadline she . . . s[ought] to extend." The court thereafter

denied Li's motion for reconsideration, citing her failure to "s[eek] an extension

before the expiration of the [sixty-]day time period set forth in the March 5,

2018 order." In December 2018, the court granted Hye's motion for satisfaction

of judgment, and denied Li's motion for a stay of judgment pending appeal. 4

      In the meantime, Zhang had attempted a second bite at the apple, filing a

pro se complaint – in her name only – against Hye. That complaint sought the

same relief asserted in Li's 2017 complaint. In its September 17, 2018 order,




4
  We dismissed Li's appeal for lack of prosecution. Li v. Hye, No. A-1318-14
(Feb. 28, 2018).


                                                                           A-0472-19T1
                                        3
the court dismissed Zhang's complaint "pursuant to the principles of res judicata,

collateral estoppel and the entire controversy doctrine."

      Plaintiffs' next bite at the apple was somewhat more successful.           In

November 2018, Roman emailed Sun, stating "she need[ed] to return . . . [Li's]

personal belongings." Li and Zhang then filed the underlying complaint against

Roman for return of Li's property. During the one-day bench trial on April 1,

2019, Li5 and Roman appeared pro se; Hye testified on Roman's behalf. Hye

initially testified she had donated or disposed of Li's property .      Hye then

acknowledged she had retained the wedding album because it made her "feel

sick to throw it away."

      At the conclusion of testimony, the court rendered an oral decision and

entered judgment for plaintiffs. In reaching its decision, the court noted the

history of prior litigation among Li, Zhang, Hye and Roman; the factual

discrepancies in the testimony adduced at the present trial; and the "credibility

problem[s]" with each side. The court initially determined the present action

"survived" – despite the court's previous ruling that all the same evidence had

been abandoned – because Roman thereafter emailed Sun, offering to forward



5
  On the trial date, Li advised the court that Zhang was unable to appear because
she was "in very poor health."
                                                                          A-0472-19T1
                                        4
Li's "stuff." Because Hye acknowledged during the present trial she had retained

Li's wedding album, the court recognized it had been misinformed during the

earlier litigation that "Hye didn't have all this stuff."     But the court also

disbelieved that Roman had retained Li's "valuable gold and diamond jewelry."

The court reasoned that if Li had a ring worth $5,000 "she wouldn't have filed

her first claim in small claims court, which has a $3,000 [jurisdictional] limit."

      Accordingly, the court entered judgment for plaintiffs, ordering Roman

and Hye to return Li's "wedding photos and any other personal property in their

possession to . . . Zhang . . . within [forty-five] days." The court also awarded

$107 in court costs. The following day, Roman sent a package and a $107 check

to Zhang.

      Li and Zhang thereafter filed three motions in the Special Civil Part, which

underpin the present appeal. Because the trial court determined the judgment

has been satisfied it denied each motion as follows: (1) by order entered A pril

26, 2019, the court 6 denied plaintiffs' motion to amend the judgment, finding

there existed "no facts ple[]d to amend a judgment, which appears to have been

satisfied"; (2) by order entered June 6, 2019, the court denied plaintiffs' motion



6
 Another judge entered the April 26, 2019 order; all other motions were decided
by the same judge, who presided over both trials.
                                                                           A-0472-19T1
                                        5
to extend time to execute the judgment "because of defendant's fault," noting

"the judgment appears to be satisfied"; and (3) by order entered June 25, 2019,

the court denied plaintiffs' motion for enforcement of judgment "for the same

reason [their] prior motions were denied on April 26, 2019 and June 6, 2019."

The court further ordered "no further motions of this nature will be considered

by this [c]ourt; any further requests for relief must be addressed to the Appellate

Division." Accordingly, this appeal followed.

      On appeal, plaintiffs argue the trial court erred in finding Roman and Hye

had returned Li's remaining property to Zhang, as ordered. Plaintiffs maintain

Roman and Hye:       retain possession of several items; requested excessive

amounts of money to return Li's property; and falsely claim some of the property

was donated to a local charity. Plaintiffs further contend Hye continues to sell

Li's books on Amazon.

      We have carefully considered plaintiffs' contentions in view of the

applicable law, and conclude they lack sufficient merit to warrant further

discussion in our written opinion. R. 2:11-3(e)(1)(E). We affirm substantially

for the reasons expressed by the trial court in its cogent April 1, 2019 oral

decision and June 25, 2019 order. We add only the following comments.




                                                                           A-0472-19T1
                                        6
      Our review of a judge's factual findings following a bench trial is limited

and well established. See Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J. 150,

169 (2011). Our task is not to determine whether an alternative version of the

facts has support in the record, but rather, whether "there is substantial evidence

in support of the trial judge's findings and conclusions." Rova Farms Resort,

Inc. v. Inv'r Ins. Co., 65 N.J. 474, 484 (1974). Accordingly, we will "not disturb

the factual findings and legal conclusions of the trial judge unless we are

convinced that they are so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend the interests

of justice . . . ." In re Tr. Created By Agreement Dated Dec. 20, 1961, ex rel.

Johnson, 194 N.J. 276, 284 (2008) (citation omitted).

      Further, "we do not weigh the evidence, assess the credibility of

witnesses, or make conclusions about the evidence." Mountain Hill, L.L.C. v.

Twp. of Middletown, 399 N.J. Super. 486, 498 (App. Div. 2008) (citation

omitted). We defer to the trial court's "feel of the case" because it has the

"opportunity to see and hear the witnesses." N.J. Div. of Youth & Family Servs.

v. R.L., 388 N.J. Super. 81, 88 (App. Div. 2006) (citing Cesare v. Cesare, 154
N.J. 394, 411-13 (1998)). However, we conduct a de novo review of the trial




                                                                            A-0472-19T1
                                         7
court's interpretation of legal issues. Manalapan Realty, L.P. v. Twp. Comm.

of Manalapan, 140 N.J. 366, 378 (1995).

      In the present matter, the trial court was well-familiar with the parties,

and its credibility findings following the April 1, 2019 oral decision are well-

supported by the competent evidence in the record. We discern no basis to

disturb those findings. Moreover, the record evidence supports the trial court's

June 25, 2019 order – and the two orders that preceded its entry – that the

judgment was satisfied. Accordingly, plaintiffs' motions to amend and enforce

the judgment were rendered moot. See Greenfield v. N.J. Dep't of Corr., 382
N.J. Super. 254, 257-58 (App. Div. 2006) ("An issue is moot when the decision

sought in a matter, when rendered, can have no practical effect on the existing

controversy.") (citation omitted). There simply remains no proverbial apple for

plaintiffs to bite.

      Affirmed.




                                                                         A-0472-19T1
                                       8